DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (JP 2017-116882), Machine translation into English provided by applicant.
	Regarding claim 1, Yamamoto teaches a display unit configured to output projection light (11, figure 2);
At least one reflector (12, figure 2) configured to reflect the projection light;
A housing (13, figure 2), which has an opening portion (see upper left side of housing 13 in figure 2), and is configured to store the display unit and the reflector therein;
A cover member (3A, figure 2) configured to cover the opening portion; and
A polarizing plate (2, figure 2) arranged on a housing inner side of the cover member (paragraph 0032);
Wherein the cover member has an in plate retardation of 3000 nm or more (paragraph 0037).
Yamamoto therefore teaches the claimed invention except for specifying that the angle of reflection of the projection light output from the housing through the opening portion with respect to a windshield is 30 degrees or less or 40 degrees or more.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the angle of reflection with respect to the windshield less than or equal to 30 degrees or more than or equal to 40 degrees, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the display system of Yamamoto to make the reflection angle 30 degrees or less or 40 degrees or more in order to accurately project the image light to eye box of the driver.
Regarding claim 3, Yamamoto teaches that the cover member contains a polycarbonate based resin (paragraph 0036).
Regarding claim 4, Yamamoto teaches that the cover member has a thickness from 10 to 1000 micrometers (paragraph 0038).



	
Claim(s) 2 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (JP 2017-116882), Machine translation into English provided by applicant, in view of Nakanishi et al. (JP 2012-194357 A), machine translation into English provided by applicant.
Regarding claim 2, Yamamoto does not teach formula of the aromatic disazo compound used for the polarizer.
Nakanishi teaches an aromatic disazo compound using a formula satisfying the requirements of claim 2, (see paragraph 0023-0024).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the display system of Yamamoto to use the aromatic disazo polarizer of Nakanishi to improve the color ratio and make the polarizing film thinner (paragraph 0019).
Regarding claim 5, Yamamoto does not teach that the polarizer has a thickness from 100 nm to 1000 nm.
Nakanishi teaches that the polarizer has a thickness from 100 nm to 1000 nm (paragraph 0104).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the display system of Yamamoto to use the aromatic disazo polarizer of Nakanishi to improve the color ratio and make the polarizing film thinner (paragraph 0019).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D HOWARD whose telephone number is (571)270-5358. The examiner can normally be reached M-F 8-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 5712722303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN D HOWARD/               Primary Examiner, Art Unit 2882                                                                                                                                                                                         	6/29/2022